DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., US 2022/0103905, in view of Gupta, US 2020/0133452.

In Reference to Claims 1 and 11
	Montgomery et al. teaches a system and method comprising receiving, by a server having one or more processors, a request from a first device of a user that is present content corresponding to a first live event of a plurality of live events
 (See Fig. 4 and Par. 70 and 73 “Watch Game” which teaches a live sporting event which the viewer can have presented to them on a Television device. See also where the interface displays information for a plurality of live games, for example in Fig. 4 ref. 430 and 440, and where the event is one where a sports betting system allows wagers. See also Par. 85 and 51 which teaches a request by a use to generate a sports wagering interface concurrently with a live presentation and which teaches that the sports gaming application can present the interface via communication with the “sports gaming server system” and “content server system” for generating the interface. See also Fig. 1, 3 and Par. 25-26, and 100 which teaches that the Television presents information provided by a server with a processor.); identifying, by the server responsive to the request, a respective time value of each live event of the plurality of live events; (Fig. 4 and Par. 73-74 which teaches various wagering information about the live event the user can watch. Including time information and wagering information. See also Par. 23-24 which teaches that the sports gaming server determines this information and transfers it to the television services provider for presentation on the user’s television); providing, by the server to the first device, a plurality of content items for display concurrent with the live event by the first device, each content item of the plurality of content items including a link corresponding to a respective wager, that when accessed via the first device (Fig. 1, 4-5 and Par. 74, 76-77 which teaches where the user selects from presented wagering options on a plurality of live games a desired wager using the television system. And then selects a “Send to App” option. As described in Par. 77 the “Send to App” option causes information about the desired bet to be relayed to the wagering system and “which, in turn, sends a link or notification to mobile device 170”), causes the server to transmit a message to a second device of the user using a second device identifier and present an actionable object configured to cause the second device to transmit instructions to generate a data object corresponding to the content item (Par. 77 which teaches the “Send to App” function that sends a link to the wager to a user’s mobile device, and Fig. 8 and Par. 82 which teaches a user mobile device which has been sent a link to a particular configurated wager and can use a mobile wagering app on the mobile device to complete the wager); receiving, by the server from the second device, the instructions to generate the data object, the instructions identifying a wager; and generating, by the server, the data object based on one or more wager parameters of the wager (Fig. 8 and Par. 82. And Fig. 9B ref. 950-975 and Par. 90-95 which teaches that the link is set to a user’s mobile device which brings it up on their mobile device and then completes the wager and transmits the data for the completed wager on the event back to the sports wagering system).
	Further, Montgomery teaches that wagering information of an event and a live feed of a sports even can be presented simultaneously with multiple live events presented for wagering in a list via a sports betting interface, and further Montgomery teaches time values used in association of presentation of the wagering information (Fig. 4).  However, Montgomery does not explicitly teach identifying, by the server, a first device of a user or assigning, by the server, to each content item of a plurality of content items, a respective rank based on the respective time value of a respective live event identified by the content item, each content item of the plurality of content items assigned to a respective display location based on the assigned rank.
	Gupta teaches a system for presenting a wagering interface on various devices, including televisions (Fig. 1) which includes identifying, by the server, a first device of a user (Fig. 1 and Par. 17 and 24-25 which teaches a server used to deliver sports betting information to a user’s device. Fig. 2 and Par. 34-39 which teaches determining the users display device in response to the user logging into the sports betting system on the device) and or assigning, by the server, to each content item of a plurality of content items, a respective rank based on the respective time value of a respective live event identified by the content item, each content item of the plurality of content items assigned to a respective display location based on the assigned rank (Par. 39 and 45 which teaches custom generating the betting display for the user and where the display customization can include how the information is displayed such as ordering the wagering information based on time values. Explicitly displaying events with an earlier starting/cut-off time before later events).
	It would be desirable to modify the system and method of Montgomery to include identification by the server of a user’s display device as taught by Gupta, in order to better match the provided wagering information for display to the form factor and capabilities of the user’s display device. And it would be desirable to modify the system and method of Montgomery to include displaying wagering events based on a ranking of time values as taught by Gupta in order to increase the enjoyment of the user by better ensuring they have time to wager on each event they wish to by presenting events with less remaining time first in the list on the display, before other events which the user will be able to view later.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Montgomery to include identification by the server of a user’s display device, and to modify the system and method of Montgomery to include displaying wagering events based on a ranking of time values as taught by Gupta.

In Reference to Claims 5 and 15
Montgomery et al. as modified by Gupta, teaches determining, by the server, position information indicative of a location to display at least one content item of the plurality of content items via a display of the first device such that the plurality of content items and the first live event are visible to the user via the display of the first device; and providing, by the server to the first device, the position information with the plurality of content items, wherein the first device displays the plurality of content items with the first live event based on position information (Montgomery Fig. 4 which teaches displaying a plurality of wagering content items concurrently with the first live event on the display of the user’s device. And Gupta Par. 39 and 45 which teaches “Such preferences or factors may be utilized to not only determine which information is displayed, but how the information is displayed and the order of the information which is displayed.” And teaches ordering the position of wagering information on the display).

Claims 2-3, 8-9, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., US 2022/0103905, Gupta, US 2020/0133452, further in view of Pilnock et al., US 2020/0027314.

In Reference to Claims 2 and 12
Montgomery et al., and Gupta. teach a system and method as described above in reference to Claims 1 and 11. Further Montgomery et al. teaches generating, by the server, the plurality of content items for display with the first live event based on respective parameters of each event live event of the plurality of events live events (Fig. 5 and Par. 74, 76 which teach that various content items for display to the user in regard to the live events in order to allow users to “build a bet” using the content items), and further teaches that the users can switch to viewing various live events (Par. 73). However, Montgomery does not teach identifying, by the server, the plurality of live events accessed by the user during a determined time period and generating wagering content items based on the identified live events.
	Pilnock et al., teaches a wagering system which includes identifying, by the server, the plurality of live events accessed by the user during a determined time period and generating wagering content items based on the identified live events. (Fig. 1B, 2F, and Par. 64 and 119 which teaches that the server of a wagering system identifies a real world event from a plurality of displayed real world events is being viewed by the user and then the user is automatically presented with wagering opportunities associated with the identified event or events being viewed).
	It would be desirable to modify the system of Montgomery et al. and Gupta to automatically present the user with wagering opportunities associated with the live gaming events viewed be the user, as taught by Pilnock et al. in order to ease the wagering process for novice bettors by specifically presenting wagering options associated with the game the user is currently viewing if they select to watch a game and to avoid confusing or mixing up of wagers by associating the wrong wagering data with the wrong game.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Montgomery et al. and Gupta to automatically present the user with wagering opportunities associated with the gaming event selected to be viewed, as taught by Pilnock et al.

	In Reference to Claim 3 and 13
	Montgomery et al. as modified by Gupta, and Pilnock et al. teaches providing, by the server to the first device, a data structure responsive to the first device presenting a second broadcast of a second live event of the plurality of live events, the data structure including one or more recommendations for the second live event of the plurality of live events (Montgomery et al. Fig. 4 which teaches a plurality of live events and Par. 73 which teaches that users can switch to another live game to watch. And Pilnock et al. Par. 64 and 119 which teaches providing types of wagers for the viewed live event. Where, as broadly claimed, examiner considers the presented wagering types for the particular game to constitute “recommendations.”).

In Reference to Claims 8 and 18
	Montgomery et al. as modified by Gupta and Pilnock et al. teaches accessing, by the server from one or more servers, a user profile associated with the user, the user profile including account information for the user; and generating, by the server, the plurality of content items to include the account information for the user, wherein the first device displays the plurality of content items including the account information with the first live event (Montgomery et al. Fig. 4 ref. 420 and Par. 71 which teaches a user profile with account information for the user and where betting options are provided to the user concurrent with the sports event and a display of the user account information).

	In Reference to Claims 9 and 19
	Montgomery et al. as modified by Gupta and Pilnock et al. teaches identifying, by the server from the user profile associated with the user, a viewing history for the user for a time period, the viewing history indicative of a plurality of historic live events previously presented to the user (Montgomery Fig. 7 and Par. 81 where as broadly claimed examiner considers the history of wagers to constitute a viewing history “indicative of a plurality of historic live events previously presented to the user.” In that the user can wager on live events presented to them via the system); and generating, by the server, the plurality of content items to include one or more recommendations for the plurality of live events available to the user (Fig. 5 and Par. 74, 76 which teach that various content items for display to the user in regard to the live events in order to allow users to “build a bet” using the content items. As broadly claimed, examiner considers the presented wagering options to represent “recommendations.” Alternatively, see Gupta Par. 45 which teaches ordering live events as described above, where examiner considers the first ordered wagering event’s content items to constitute “recommendations” based on the time of the event).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., US 2022/0103905, Gupta, US 2020/0133452, further in view of MacInnes et al., US 2019/0262721.

In Reference to Claims 6-7 and 16-17
Montgomery et al. as modified by Gupta teaches a system as described above in reference to Claim 1 and 11, including where wagering content items for a plurality of live events are display with a first live event (Montgomery et al. Fig. 4) and teaches displaying items in positions on the display according to rankings (Gupta Par. 45). However, they do not explicitly teach modifying, by the server responsive to a change in the first live event, as required by Claim 6, or responsive to an interaction by the user with the first device, as required by claim 7, position information for the plurality of content items, the position information indicative of a location to display each content item of the plurality of content items; and providing, by the server to the first device, the position information causing the first device to modify the display of the one or more content items from a first position within the display of at least one content item of the plurality of content items from a first position to a second position.
 MacInnes teaches modifying, by the server responsive to a change in the first live event, as required by Claim 6, or responsive to an interaction by the user with the first device, as required by claim 7, position information for the plurality of content items, the position information indicative of a location to display each content item of the plurality of content items; and providing, by the server to the first device, the position information causing the first device to modify the display of the one or more content items from a first position within the display of at least one content item of the plurality of content items from a first position to a second position (MacInnes Par. 95-96 which teaches generating a ranking of wagering recommendations for presentation to the user based on user profile information and game event information and which teaches the recommendations are dynamically updated during the event. Further, see also MacInnes Par. 72 which teaches that wagering content items can be presented on a client device based on rendering information sent by server including rankings. Thus, on the basis of rankings a plurality of betting options could have their positional order changed in the manner described by Gupta above).
It would be desirable to modify the system and method of Montgomery et al. and Gupta to including wagering recommendations with rankings that are updated and displayed based on rankings as taught by MacInnes in order to assist the user in “building a bet” by providing them with recommended bets based on user or game information rather than requiring them to always determine a bet from scratch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of Montgomery et al. and Gupta to including wagering recommendations with rankings that are updated and displayed based on rankings as taught by MacInnes.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al., US 2022/0103905, Gupta, US 2020/0133452, Pilnock et al., US2020/0027314, further in view of White US 2018/0246898.

In Reference to Claims 4 and 14
Montgomery et al. as modified by Gupta, and Pilnock et al. does not explicitly teach  accessing, by the server from one or more servers, a schedule for broadcast content corresponding to the plurality of events over a predetermined time period.
White teaches a system for wagering recommendations (Abstract) with teaches accessing, by the server from one or more servers, a schedule for broadcast content corresponding to the plurality of events over a predetermined time period (Par. 76 which teaches the system retrieving a program schedule for events including television broadcast events. Examiner considers the duration of the schedule retrieved to constitute a “predetermined time period”).
It would be desirable to modify the system and method of Montgomery et al., Gupta, and Pilnock et al. to retrieve a broadcast schedule as taught by White in order to allow the system to ensure that it provides wagering options for the live sporting events that are going to actually be presented to users on their television via the video feeds.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing of the invention to modify the system and method of Montgomery et al., Pilnock et al., MacInnes et al. to retrieve a broadcast schedule as taught by White.

Response to Arguments
Applicant’s arguments filed 09/22/2022 have been fully considered. New grounds of rejection have been provided based on the new scope of the amended claims.

Conclusion                                                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715